DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
 	Claim 6 is pending and under examination.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 stands rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 6 is directed to a judicial exception, i.e. a natural correlation: wherein the degree of phosphorylation of CRTC1 is indicative of the incidence of disease. The claims do not include additional elements that are Mayo v Prometheus case. In Mayo, a drug was administered, the natural metabolites were measured, and the metabolite "indicates" a need to alter therapy. This was deemed ineligible by the Supreme Court. In particular, the Court indicated that the “wherein” clause in which the correlation was recited simply informs a relevant audience about the correlation, at most suggesting the correlation should be applied in some way. In much the same way as in Mayo, the instant “determining" step merely states the correlation itself without requiring any further action by the artisan.
	The remaining limitations of the claim are not drawn to significantly more than the judicial exceptions because the “obtaining”, “contacting”, “detecting” and "measuring” steps represent routine data gathering required to test for the presence of the natural correlation. The steps are generic instructions to gather relevant information, i.e., these steps are required in order to use the judicial exception. Therefore, the additional steps do not add significantly more to the law of nature itself as the claims amount to no more than informing a relevant audience about the correlation with a vague suggestion that one should "apply it". Detecting phosphorylation in brain tissue for Parkinson’s disease staging is already established in the art, as previously developed on the record. 

Response to Arguments
Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive. Applicant asserts that claim 6 has a similar fact pattern to claim 1 of Example 29 from the USPTO’s Subject Matter Eligibility document, which is directed to patent eligible subject matter. Applicant asserts that both claim 1 of Example 29 and amended claim 6 of the instant application are directed to a method of detecting a disease in a patient, wherein the method comprises obtaining a sample and detecting the disease by contacting an antibody for detection. Applicant asserts that the instant claim 6 step (c) describes detection of Parkinson’s disease by measuring the degree of phosphorylation on a specific polypeptide, CRTC1, on a specific amino acid residue, serine 215, which is novel and therefore recites an unconventional step.

	
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
10 April 2021